PER CURIAM.
Appellant seeks reversal of an order of a judge of the United States District Court for the Southern District of New York handed down in a bankruptcy case pending a report as to the desirability of reorganization of the debtor. The order denied appellant’s application for leave to go forward with the prosecution of a state court proceeding to foreclose appellant’s mortgages upon real property owned by the debtor, Preston House Sire Plan, Inc., and for other relief. We affirm the order, but the appellant has leave to file an amended petition in the district court if it be so advised.